DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Objections
Claim 1 is objected to because of the following informalities.
Considering Claim 1: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  There may be plural indentations to further separate subcombinations or related steps.  See 37 C.F.R. § 1.75; MPEP § 608.01(i)-(p).  In the present case, applicant should introduce the “a polyelectrolyte” component of the adhesive composition (line 4 of claim 1) on a new, indented line.
Claim Rejections – 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of pre-AIA  35 U.S.C. § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 13-23 are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or, for pre-AIA , the applicant regards as the invention.
Considering Claims 13-23: At line 4, claim 13 recites the limitation “the polymer matrix.”  The claims are indefinite because there is no antecedent basis for the term “the polymer matrix.”  For the purpose of further examination, the term “the polymer matrix” is interpreted as referring to a polymer component of the elastomeric body.
	Similarly, at lines 7-8, claim 13 recites the limitation “the elastomer matrix.”  The claims are indefinite because this term lacks antecedent basis.  It is also not clear whether the term “the elastomer matrix” refers to the same limitation or a different limitation as the term “the polymer matrix.”  For the purpose of further examination, the term “the elastomer matrix” is interpreted as referring to the same component of the elastomeric body as “the polymer matrix.”
Considering Claims 16-23: The preambles of claims 16-18 recite “[t]he elastomeric composition of claim 13.”  Claims 19-23 depend from claim 18.  These claims have preambles that recite “[t]he elastomeric composition of claim 18.”  The claims are indefinite because there is no antecedent basis for the term “the elastomeric composition of claim 13.”  Claim 13 is directed to a “power transition belt” and not an elastomeric composition.  Claim 13 also does not include the term “elastomeric composition.”  For the purpose of further examination, the preambles of 16-23 are interpreted as referring to the “power transition belt” rather than an “elastomeric composition.”
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) through 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Pat. 10,640,619.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 12 of the ’619 patent teaches an elastomeric composition comprising an elastomeric matrix and a fiber treated with water, a polyelectrolyte co-curable with the elastomer matrix, a primer, and optionally a curative.  It appears that the only difference between present claim 1 and claim 12 of the ’619 patent is that the curative of present claim 1 is required rather than optional.
Considering Claims 2-11: The claims of the ’619 patent teach or suggest the limitations of present dependent claims 2-11.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon or referring to a rejected base claim.  However, the claim would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The closest prior art of record is considered to be US Pat. 5,565,507 (“Marco”).  Marco teaches textile-reinforced rubbers useful for making tires, v-belts, and conveyor belts.  (Marco, col 1, lines 5-11, Example 1).  Marco teaches an example where a polyester woven fabric is treated with an aqueous adhesive composition containing a “carboxylated terpolymer latex of butadiene, styrene and acetonitrile” and an epoxy resin.  (Id. col 5, lines 43-60).  Marco teaches that the fabric is heated in an oven at 350 °F, used to “sandwich[]” an “uncured, compounded nitrile rubber,” and heated under pressure.  (Id. col 5, lines 60-64).  While Marco teaches, generally, that the textile (i.e., fabric) is laminated to the rubber by “vulcanization” (id. col 5, lines 25-30), Marco does not teach that the curative used for vulcanization is part of the adhesive itself rather than part of the compounded rubber.  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have modified Marco to produce a power transition belt having a structure obtained by including a curative compatible with the carboxylated terpolymer and the uncured rubber (e.g., a vulcanizing agent) in the aqueous adhesive composition containing the carboxylated terpolymer and the epoxy resin with a reasonable expectation of success.  The examiner is interpreting there to be a structural difference that would arise from including a vulcanizing agent in the aqueous adhesive rather than in (or in addition to) the compounded rubber of Marco.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US 2003/0152758 (“Huynh-Tran”) teaches rubber containing products having a polymeric fiber having epoxy groups treated with an adhesion promoter having epoxy-reactive groups other than a phenolic hydroxyl groups (e.g., carboxylic acid groups).  (Huynh-Tran, ¶¶ 46, 10).
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767